   Case 18-42287
DeMarco•Mitchell,    PLLC Doc 71   Filed 10/24/19 Entered 10/24/19 15:33:40     Desc Main
Robert T. DeMarco                   Document     Page 1 of 18
Michael S. Mitchell
1255 West 15th St., 805
Plano, TX 75075
T 972‐578‐1400
F 972‐346‐6791

                             IN THE UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

 IN RE:                                           Case No.:   18‐42287‐BTR‐11

 FABRIC FANATICS, INC.                            Chapter:    11
 27−1832718
 624 Haggard Street, Suite 706
 Plano, TX 75074

                                        Debtor.

        FIRST AND FINAL APPLICATION FOR ALLOWANCE OF ATTORNEYS’ FEES AND
     REIMBURSEMENT OF EXPENSES BY DeMARCO•MITCHELL, PLLC, FOR THE PERIOD OF
                   OCTOBER 10, 2018, THROUGH SEPTEMBER 26, 2019

                                             NOTICE

YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS PLEADING. YOU SHOULD
READ THIS PLEADING CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY, IF YOU HAVE ONE
IN THIS BANKRUPTCY CASE. IF YOU OPPOSE THE RELIEF SOUGHT BY THIS PLEADING, YOU MUST
FILE A WRITTEN OBJECTION, EXPLAINING THE FACTUAL AND/OR LEGAL BASIS FOR OPPOSING
THE RELIEF.

NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A WRITTEN OBJECTION IS FILED
WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AND SERVED UPON THE PARTY
FILING THIS PLEADING WITHIN TWENTY ONE (21) DAYS FROM THE DATE OF SERVICE SHOWN
IN THE CERTIFICATE OF SERVICE UNLESS THE COURT SHORTENS OR EXTENDS THE TIME FOR
FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY SERVED AND FILED, THIS PLEADING
SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE
RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN A TIMELY MANNER, THE COURT
WILL THEREAFTER SET A HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR AT
THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE COURT RESERVES THE RIGHT TO SET
A HEARING ON ANY MATTER.
  Case 18-42287          Doc 71    Filed 10/24/19 Entered 10/24/19 15:33:40         Desc Main
                                    Document     Page 2 of 18



TO THE HONORABLE, UNITED STATES BANKRUPTCY COURT:

       COMES NOW DeMarco•Mitchell, PLLC (“DM”), bankruptcy counsel for Fabric Fanatics,

Inc., (“Debtor”) in the above‐styled and numbered bankruptcy case and files this First and Final

Application for Allowance of Attorneys’ Fees and Reimbursement of Expenses by

DeMarco•Mitchell, PLLC, for the Period of October 10, 2018, Through September 26, 2019, (the

“Application”) for legal services rendered on behalf of the Debtor. DM seeks payment of fees in

the amount of $11,532.50 and the reimbursement of expenses of $149.02 incurred during the

period of October 10, 2018, through September 26, 2019. In support of this Application, DM

avers as follows:

                                        I.      JURISDICTION

        1.       The Court has jurisdiction over the subject matter of this Motion pursuant to 28

U.S.C. §1334(b) and the standing order of reference of the District Court. This matter is a core

proceeding. 28 U.S.C. § 157(b).

        2.       Venue in this Court is proper under 28 U.S.C. §§ 1408 and 1409.

                                        II.    BACKGROUND

        3.       This case was commenced by the filing of a voluntary petition under Chapter 11

of the United States Bankruptcy Code on October 10, 2018 (the “Petition Date”).

        4.       No trustee or examiner has been appointed, and no official committee of creditors

has yet been established.

        5.       The Debtor recently confirmed a plan of reorganization on September 20, 2019

[Docket Entry No. 68].

                                     III.     RELIEF REQUESTED




 First and Final Fee Application                                                           Page 2
  Case 18-42287          Doc 71     Filed 10/24/19 Entered 10/24/19 15:33:40           Desc Main
                                     Document     Page 3 of 18



        6.       By this Application and pursuant to section 330 of the Bankruptcy Code and

Bankruptcy Rule 2016, DM is seeking an allowance of $11,532.50 for reasonable attorneys’ fees

for professional services rendered during the period of October 10, 2018, through September

26, 2019, and for the sum of $149.02 as reimbursement for reasonable expenses for a total award

of $11,681.52.

                                         IV.     CASE STATUS

        7.       The Debtor, since the Petition Date and with the aid of DM, focused its efforts on

resolving all claims with its various secured lenders. During the course of the chapter 11 case all

claims have been resolved and will be paid in full and restructured over a 5 year period. More

specifically, the Debtor has:

                 a.       Filed Schedules and Statements;

                 b.       Successfully address and settle all disputes with its secured lenders as set

        forth the plan of reorganization;

                 c.       Hired the professionals needed to attain confirmation, and more

        specifically to address certain divorce and tax related issues; and

                 d.       Confirmed a chapter 11 plan of reorganization.

                                        V.      HOURLY RATES

        The following professionals and paraprofessionals have rendered services on behalf of

the Debtor at the below disclosed rates:

  ATTORNEY                                                                       RATE / HOUR
  Robert T. DeMarco (RTD)                                                        $350.00
  Barbara Drake (BD)                                                             $125.00




 First and Final Fee Application                                                               Page 3
  Case 18-42287              Doc 71    Filed 10/24/19 Entered 10/24/19 15:33:40         Desc Main
                                        Document     Page 4 of 18



                VI.        RETENTION AND COMPENSATION OF DEMARCO•MITCHELL, PLLC

          8.          Retention of DM. On November 9, 2018, Debtor filed its Debtor’s Application for

Order Authorizing Employment of DeMarco∙Mitchell, PLLC as Counsel for the Debtor [11 U.S.C. §

327(a) and Federal Rule 2014(a)] [Docket No. 21]. The Court entered an order approving the

Application on November 30, 2018 [Docket No. 26].

          9.          Prior Compensation. DM commenced representation of the Debtor on or about

October 8, 2018. The Debtor, prior to the Petition Date, paid to DM a retainer fee against which

certain prepetition costs and fees were offset as follows:

                      a.     Retainer: $6,717.00

                      b.     Filing Fee: <$1,717.00>

                      c.     Prepetition Fees: <$1,503.75 >

                      d.     Prepetition Costs and Fees: <$0.00>

                      e.     Trust Balance: $3,396.25

          10.         DM has not received any compensation from the Debtor during the postpetition

period.

          11.         DM has no agreement of any kind, express or implied, to divide with any other

person or entity any portion of the compensation sought or to be received by it in this case.

          12.         DM is seeking compensation pursuant to 11 U.S.C. § 330. No prior application for

compensation or reimbursement has been filed by DM.

                                          VII.     LEGAL STANDARD

          13.         A professional employed by a debtor in possession may be awarded reasonable

compensation for actual and necessary services performed by the professional and accorded first




 First and Final Fee Application                                                               Page 4
  Case 18-42287          Doc 71    Filed 10/24/19 Entered 10/24/19 15:33:40               Desc Main
                                    Document     Page 5 of 18



prior distribution under 11 U.S.C. § 507. 11 U.S.C. § 330(a). In support of this request for

allowance of compensation and reimbursement of expenses, DM respectfully directs this Court's

attention to those factors generally considered by Bankruptcy Courts in awarding compensation

to professionals for services performed in connection with the administration of a debtor's

estate. Within the Fifth Circuit, that process is commonly referred to as the “lodestar method.”

In re Fender, 12 F.3d 480. 487 (5th Cir. 1994).

        14.      As explained by the Fifth Circuit:

        The calculation of attorney's fees involves a well‐established process. First, the
        court calculates a “lodestar” fee by multiplying the reasonable number of hours
        expended on the case by the reasonable hourly rates for the participating lawyers.
        Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 324 (5th Cir.1995). The court
        then considers whether the lodestar figure should be adjusted upward or
        downward depending on the circumstances of the case. Id. In making a lodestar
        adjustment the court should look to twelve factors, known as the Johnson factors,
        after Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974).

Migis v. Pearle Visions, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998) (citations omitted).

        15.      The twelve Johnson factors are: (1) time and labor required, (2) novelty and

difficulty of the issues, (3) skill required to perform the legal services properly, (4) preclusion of

other employment, (5) customary fee, (6) whether the fee is fixed or contingent, (7) time

limitations imposed by client or circumstances, (8) amount involved and results obtained, (9)

experience, reputation and ability of the attorneys, (10) undesirability of the case, (11) nature

and length of the professional relationship with the client, and (12) award in similar cases. Id.

        16.      In accord with the mandate of Bankruptcy Rule 2016(a), a description of the

application of Johnson factors is set forth below.

        17.      Time and Labor. DM spent a total of 34.20 hours representing the Debtor in this

case. The table below summarizes the fees billed by DM in this matter.


 First and Final Fee Application                                                               Page 5
  Case 18-42287          Doc 71       Filed 10/24/19 Entered 10/24/19 15:33:40      Desc Main
                                       Document     Page 6 of 18



                                                                              Blended
        Category                            Time            Billed            Rate
        Case Administration                 5.85            $1,942.50         $348.12
        First Day | Cash Collateral         10.50           $3,517.50         $335.00
        Lease                               3.25            $1,085.00         $333.85
        Plan and Confirmation               14.60           $4,987.50         $341.61

        Total Fees                          34.20           $11,532.50        $337.21

        18.      Novelty and Difficulty. Many of the tasks performed by DM involved factual

scenarios and legal questions of moderate difficulty.

        19.      Requisite Skill. DM believes that a practitioner unfamiliar with bankruptcy law

would have been required to spend considerably more hours than DM’s attorneys and

professional staff to perform the same tasks.

        20.      Preclusion From Other Employment. DM has not necessarily had to decline

representation of new clients as a result of this case. However, DM has had to devote fewer

hours than desirable to other existing clients and has been required to delay working on matters

that were of importance to other clients in order to address the pressing matters relating to this

case.

        21.      Customary Fee. DM has applied for allowance of fees that reflect its customary

billing rates charged to clients of DM. These rates are commensurate with the rates charged and

approved in other bankruptcy proceedings pending in the Eastern District of Texas.

        22.      Fixed or Contingent. Contingencies concerning fees were: (1) achievement of a

successful result; (2) Court approval of the fees requested; and (3) the possibility of non‐payment

of the approved fees.




 First and Final Fee Application                                                            Page 6
  Case 18-42287          Doc 71    Filed 10/24/19 Entered 10/24/19 15:33:40          Desc Main
                                    Document     Page 7 of 18



        23.      Time Limitations. The time requirement of this case has been extensive at times.

In many instances, this case required immediate responses that imposed time limitations on the

attorneys and staff involved. Moreover, DM was expected to be available at the Debtor’s

convenience for informal conferences concerning the case progress and plan confirmation issues.

DM believes that it has successfully handled the time limitations in this case, and has enabled

this case to progress in an efficient manner.

        24.      Amount Involved and Results Obtained. When the Debtor retained DM, it was

faced with the possible closure of all stores dues to obligations arising from certain guarantees

associated with a prior business enterprise. With the assistance of DM, the Debtor has been able

to relocate its operations and take other steps to reduce operational costs. As a result, the

Debtor successfully confirmed its chapter 11 plan of reorganization.

        25.      Experience. DM limits its practice area to bankruptcy law and to matters involving

the restructuring and settling of debt. DM represents both creditors and lenders in maters before

this Court and throughout the State. DM’s attorneys have ample experience representing

Debtors under chapter 11 of the Bankruptcy Code so as to merit an award of the compensation

requested herein.

        26.      Undesirability. As a whole, the representation of the Debtor incident to this case

has been challenging. Further, the lack of funds to pay professional fees on a regular basis has

likewise been challenging to DM.

        27.      Nature and Length of Professional Relationship with Client. DM did not have any

relationship with the Debtor prior to its retention by the Debtor.




 First and Final Fee Application                                                            Page 7
  Case 18-42287          Doc 71      Filed 10/24/19 Entered 10/24/19 15:33:40          Desc Main
                                      Document     Page 8 of 18



        28.      Award in Similar Cases. DM believes the fees incurred in representing the Debtor

is consistent with, or less than, fees incurred in other similar cases.

                                       VIII.   PROJECT SUMMARY

        29.      The professional services rendered by DM for the subject billing period have been

categorized into the following project areas:

 Case Administration
 First Day | Cash Collateral
 Lease
 Plan and Confirmation

        30.      Attached hereto as Exhibit “A” and incorporated herein by this reference is a

detailed billing and summary of expenses.

        31.      Expenses totaled $149.02 and the legal fees incurred totaled $11,532.50. The

following is a description of the services rendered within each project area in conjunction with

the total fees for which approval is sought:

                 a.       Case Administration ($1.942.50). This project category generally covers

        coordination and compliance activities, including preparation of statement of financial

        affairs, schedules, lists of contacts, U.S. Trustee interim statements and operating reports,

        contacts with the U.S. Trustee and general creditor inquiries. Additionally, it includes all

        matters related to the employment of professionals, including their compensation. The

        specific services rendered within this category related to:

                          i.       Prepared schedules and statement of financial affairs;

                          ii.      Assisted Debtor with preparation of debtor information sheet for

                 U.S. Trustee Debtor Interview;

                          iii.     Reviewed Debtor’s Monthly Operating Reports;


 First and Final Fee Application                                                             Page 8
 Case 18-42287          Doc 71      Filed 10/24/19 Entered 10/24/19 15:33:40           Desc Main
                                     Document     Page 9 of 18



                          iv.     Responded to various creditor requests for information and status

                reports;

                          v.      Respond and resolve issues surrounding a case resolution deadline;

                and

                          vi.     Employment and compensation of professionals.

                b.        First Day | Cash Collateral ($3,517.50). This project category generally

       covers matters that needed to be addressed expeditiously after the Petition Date. The

       specific services rendered within this category related to:

                          i.      First day matters prosecuted shortly after the Petition Date; and

                          ii.     Cash collateral issues stemming from several interim cash collateral

                orders.

                c.        Lease ($1,085.00). This project category generally covers matters that

       needed to be addressed concerning the Debtor’s leased space and relocating to new more

       affordable premises. The specific services rendered within this category related to:

                          i.      Review terms of new lease agreement;

                          ii.     Work with Debtor on terms of new lease and help with questions

                concerning different locations and rental amounts; and

                          iii.    File necessary motion to authorize the Debtor to enter into a new

                lease agreement.

                d.        Plan and Disclosure Statement ($4,987.50).          This project category

       generally covers services related to the formulation of a plan and analysis of claims. The

       specific services rendered within this category related to:




First and Final Fee Application                                                                Page 9
  Case 18-42287          Doc 71      Filed 10/24/19 Entered 10/24/19 15:33:40                Desc Main
                                     Document      Page 10 of 18



                          i.       Worked on plan of reorganization and disclosure statement;

                          ii.      Evaluated reorganization versus liquidation issues;

                          iii.     Plan modeling and analysis of possible plans;

                          iv.      Prepared plan of reorganization, ballot and solicitation letter;

                 revised and amended plan; and

                          v.       Attended hearings to approve disclosure statement and confirm

                 plan of reorganization.

        WHEREFORE, PREMISES CONSIDERED DeMarco•Mitchell, PLLC, prays that an award and

allowance on a final basis be made in the amount of $11,532.50 and the reimbursement of

expenses of $149.02; that the Court authorize DM to draw upon its retainer for payment of

$3,396.25 of the allowed fees and expenses; and that the Court direct the Debtor pay the

remaining balance of the allowed fees and expenses of $8,285.27; and for such other and further

relief as this Court might deem just and proper.

                                                      Respectfully submitted,

 Dated: October 24, 2019                              /s/ Robert T. DeMarco
                                                      DeMarco•Mitchell, PLLC
                                                      Robert T. DeMarco, Texas Bar No. 24014543
                                                      Email robert@demarcomitchell.com
                                                      Michael S. Mitchell, Texas Bar No. 00788065
                                                      Email mike@demarcomitchell.com
                                                      1255 W. 15th Street, 805
                                                      Plano, TX 75075
                                                      T        972‐578‐1400
                                                      F        972‐346‐6791



                                        CERTIFICATE OF SERVICE

       The undersigned counsel herby certifies that true and correct copies of the foregoing
pleading and all attachments were served upon all parties listed below in accordance with
applicable rules of bankruptcy procedure on this 24th day of October, 2019. Where possible,



 First and Final Fee Application                                                                    Page 10
  Case 18-42287          Doc 71      Filed 10/24/19 Entered 10/24/19 15:33:40      Desc Main
                                     Document      Page 11 of 18



service was made electronically via the Court’s ECF noticing system or via facsimile transmission
where a facsimile number is set forth below. Where such electronic service was not possible,
service was made via regular first class mail.

                                               DEBTOR

 Fabric Fanatics, Inc.
 624 Haggard Street, Suite 706
 Plano, TX 75074

                                        UNITED STATES TRUSTEE

 Office of the United States Trustee
 110 N. College Avenue, Suite 300
 Tyler, TX 75702

            ADDITIONAL PARTIES IN INTEREST AND/OR PARTIES REQUESTING NOTICE

 LiftFund                                          Haggard Enterprises
 c/o DUNN, PLLC                                    c/o Robert A. Miller
 Attention: Ryan Dunn                              Prager & Miller, P.C.
 405 Main Street, Suite 836                        14911 Quorum Drive, 320
 Houston, TX 77002                                 Dallas, TX 75254

 SEE ATTACHED MATRIX


 /s/ Robert T. DeMarco
 DeMarco•Mitchell, PLLC
 Robert T. DeMarco, Texas Bar No. 24014543
 Email robert@demarcomitchell.com
 Michael S. Mitchell, Texas Bar No. 00788065
 Email mike@demarcomitchell.com
 1255 W. 15th Street, 805
 Plano, TX 75075
 T        972‐578‐1400
 F        972‐346‐6791




 First and Final Fee Application                                                         Page 11
  Case 18-42287          Doc 71       Filed 10/24/19 Entered 10/24/19 15:33:40                    Desc Main
                                      Document      Page 12 of 18



DeMarco Mitchell, PLLC                                                                          INVOICE
1255 West 15th Street, 805                                                                          Invoice # 545
Plano, Texas 75075                                                                               Date: 09/26/2019
                                                                                                Due Upon Receipt


Fabric Fanatics, Inc.
624 Haggard St., Suite 706
Plano, TX 75074

00084-Fabric Fanatics, Inc.

Chapter 11

  Type        Date                                Notes                            Quantity    Rate     Total

 Service   10/11/2018   First Day Matters - Misc.: work on cash collateral             0.90   $350.00   $315.00
                        motion; email exchange with client re: budget.

 Service   10/11/2018   First Day Matters - Misc.: Work on cash collateral             2.00   $350.00   $700.00
                        motion; wages motion and motion for expedited
                        hearing.

 Expense   10/12/2018   Reimbursable expenses: Postage                                 1.00     $8.46     $8.46

 Expense   10/12/2018   Reimbursable expenses: Copies                                  1.00     $7.20     $7.20

 Service   10/12/2018   First Day Matters - Misc.: Revise and file first day           0.70   $175.00   $122.50
                        motions.

 Expense   10/15/2018   Reimbursable expenses: Postage                                 1.00     $8.46     $8.46

 Expense   10/15/2018   Reimbursable expenses: Copies                                  1.00     $7.20     $7.20

 Service   10/16/2018   First Day Matters - Misc.: Travel to and attend hearings       1.20   $350.00   $420.00
                        on first day motions.

 Service   10/16/2018   Motion - Cash Collateral: Email exchange with R. Dunn          0.40   $350.00   $140.00
                        re: revisions to cash collateral order.

 Service   10/18/2018   Case Administration: Email exchange with L. Anderson           0.10     $0.00     $0.00
                        re: initial debtor interview.

 Service   10/22/2018   Case Administration: Email exchange with L. Anderson           0.10     $0.00     $0.00
                        re: calendaring issues for Initial Debtor Interview.

 Service   10/23/2018   Motion - Cash Collateral: Email communication with R.          0.15   $350.00    $52.50
                        Dunn re: adequate protection payments for LiftFund;
                        email communication with L. Anderson re: same.

 Service   10/23/2018   Motion - Cash Collateral: Email exchange and                   0.15   $350.00    $52.50
                        telephone call with R. Dunn re: adequate protection
                        payments for Liftfund.




                                                    Page 1 of 5

                                         EXHIBIT "A"
 Case 18-42287         Doc 71        Filed 10/24/19 Entered 10/24/19 15:33:40 Desc Main
                                     Document      Page 13 of 18        Invoice # 545 - 09/26/2019




Service   10/24/2018   Case Administration: Email communication with L.             0.10   $350.00    $35.00
                       Anderson and IDI.

Service   10/25/2018   Case Administration: Email exchange with L. Anderson         0.10     $0.00     $0.00
                       re: not available for rescheduled Initial Debtor Interview
                       - Flu.

Service   10/25/2018   Case Administration: Conference call for Initial Debtor      1.20   $350.00   $420.00
                       Interview.

Service   10/26/2018   Case Administration: Telephone call with L. Anderson         0.10   $350.00    $35.00
                       re: profit and loss statements.

Service   10/30/2018   Motion - Cash Collateral: Draft second interim cash          0.30   $350.00   $105.00
                       collateral order.

Service   10/31/2018   Motion - Cash Collateral: Telephone call with R. Dunn        0.20   $350.00    $70.00
                       re: cash collateral.

Service   10/31/2018   Motion - Cash Collateral: Draft agreed second interim        0.40   $350.00   $140.00
                       cash collateral order.

Service   10/31/2018   Motion - Cash Collateral: Email communication with R.        0.10   $350.00    $35.00
                       Dunn re: agreed cash collateral order.

Service   10/31/2018   Motion - Cash Collateral: Email exchange and                 0.20   $350.00    $70.00
                       telephone call with R. Dunn re: final cash collateral
                       budget and upcoming hearing.

Service   11/01/2018   Motion - Cash Collateral: Travel to and attend hearing       1.20   $350.00   $420.00
                       on second interim agreed cash collateral order.

Service   11/01/2018   Motion - Cash Collateral: Revise and upload agreed           0.20   $175.00    $35.00
                       cash collateral order.

Service   11/01/2018   Motion - Cash Collateral: Travel to and attend cash          1.00   $350.00   $350.00
                       collateral hearing.

Expense   11/09/2018   Reimbursable expenses: Copies                                1.00    $24.20    $24.20

Expense   11/09/2018   Reimbursable expenses: Postage.                              1.00    $10.34    $10.34

Expense   11/09/2018   Reimbursable expenses: Copies                                1.00    $30.60    $30.60

Expense   11/09/2018   Reimbursable expenses: Postage                               1.00     $8.46     $8.46

Service   11/09/2018   Case Administration: Draft and file application to           0.90   $350.00   $315.00
                       employ firm.

Service   11/14/2018   Leases | Executory Contracts: Telephone call with L.         0.20   $350.00    $70.00
                       Anderson re: lease; monthly payments; eventual
                       rejection; and paying with cashier's check.

Service   11/14/2018   Leases | Executory Contracts: Telephone call with R.         0.10   $350.00    $35.00
                       Miller re: lease payment for November.




                                                   Page 2 of 5

                                       EXHIBIT "A"
 Case 18-42287         Doc 71        Filed 10/24/19 Entered 10/24/19 15:33:40 Desc Main
                                     Document      Page 14 of 18        Invoice # 545 - 09/26/2019




Service   11/15/2018   Leases | Executory Contracts: Telephone call with L.         0.20   $350.00    $70.00
                       Anderson re: lease assumption/rejection and upcoming
                       341 hearing.

Service   11/15/2018   Leases | Executory Contracts: Email exchange and             0.25   $350.00    $87.50
                       telephone call with R. Miller re: non-residential real
                       property lease.

Service   11/15/2018   Leases | Executory Contracts: Email exchange and             0.15     $0.00     $0.00
                       telephone call with L. Anderson re: lease with Haggard.

Service   11/16/2018   Case Administration: Travel to and attend first meeting      1.00   $350.00   $350.00
                       of creditors.

Service   11/21/2018   Case Administration: Email exchange and telephone            0.20   $350.00    $70.00
                       call with L. Anderson re: operating report and insurance
                       requirements.

Service   11/27/2018   Motion - Cash Collateral: Travel to and attend cash          1.00   $350.00   $350.00
                       collateral hearing.

Service   11/28/2018   Motion - Cash Collateral: Draft third interim cash           0.30   $350.00   $105.00
                       collateral order.

Service   11/28/2018   Motion - Cash Collateral: Email exchange with R. Dunn        0.10   $350.00    $35.00
                       re: third interim cash collateral order and budget.

Service   11/28/2018   Case Administration: Email exchange with L. Anderson         0.10   $350.00    $35.00
                       re: certificate of insurance.

Service   12/12/2018   Leases | Executory Contracts: Email exchange with R.         0.15   $350.00    $52.50
                       Miller re: missed lease payment.

Service   12/12/2018   Leases | Executory Contracts: Telephone call with L.         0.10   $350.00    $35.00
                       Anderson re: lease situation with Haggard.

Service   01/31/2019   Leases | Executory Contracts: Email communication            0.15   $350.00    $52.50
                       with L. Anderson re: Haggard Lease and relocating.

Service   02/22/2019   Leases | Executory Contracts: Email exchange and             0.20   $350.00    $70.00
                       telephone call with L. Anderson re: entering into new
                       lease.

Service   02/22/2019   Case Administration: Email exchange with L. Anderson         0.20   $350.00    $70.00
                       re: correcting operating reports.

Service   03/08/2019   Leases | Executory Contracts: Draft and file motion for      1.20   $350.00   $420.00
                       authority to enter into new lease.

Service   03/08/2019   Leases | Executory Contracts: Review new lease               0.35   $350.00   $122.50
                       proposal.

Expense   03/12/2019   Reimbursable expenses: Copies                              336.00     $0.10    $33.60

Expense   03/12/2019   Reimbursable expenses: Postage                              21.00     $0.50    $10.50




                                                   Page 3 of 5

                                       EXHIBIT "A"
 Case 18-42287         Doc 71        Filed 10/24/19 Entered 10/24/19 15:33:40 Desc Main
                                     Document      Page 15 of 18        Invoice # 545 - 09/26/2019




Service   04/02/2019   Leases | Executory Contracts: Email exchange and            0.20     $350.00      $70.00
                       telephone call with L. Anderson re: Haggard, property
                       inspection, and status of rejecting lease etc.

Service   04/04/2019   Case Administration: Review US Trustee Motion to            0.20     $350.00      $70.00
                       Dismiss.

Service   04/25/2019   Case Administration: Email exchange with T. O'Neal re:      0.10     $350.00      $35.00
                       motion to dismiss.

Service   04/26/2019   Case Administration: Work out terms with Tim O'Neal         0.20     $350.00      $70.00
                       to resolve US Trustee motion to dismiss.

Service   04/29/2019   Case Administration: Work with L. Anderson to help          0.30     $350.00     $105.00
                       cure deficiencies that were basis of US Trustee motion
                       to dismiss.

Service   05/13/2019   Case Administration: Telephone call with L. Anderson        0.10     $350.00      $35.00
                       re: quarterly fees.

Service   05/13/2019   Case Administration: Email communication with T.            0.05     $350.00      $17.50
                       O'Neal re: quarterly fees.

Service   07/19/2019   Case Administration: Email communication with S.            0.10     $350.00      $35.00
                       Simpson re: estimated sales tax delinquency.

Service   07/30/2019   Case Administration: Draft and file motion to extend        0.70     $350.00     $245.00
                       plan confirmation deadline.

Service   07/31/2019   Plan | Confirmation: Work on plan and disclosure            6.50     $350.00    $2,275.00
                       statement.

Service   08/05/2019   Plan | Confirmation: Finalize plan and disclosure           4.00     $350.00    $1,400.00
                       statement. Draft motion for tentative approval of
                       disclosure statement.

Service   08/06/2019   Plan | Confirmation: file plan and disclosure statement     0.35       $0.00        $0.00
                       and motion for conditional approval.

Service   08/26/2019   Plan | Confirmation: Email communication with S.            0.10     $350.00      $35.00
                       Rasco re: upcoming hearing on extending plan
                       confirmation deadline.

Service   08/27/2019   Plan | Confirmation: Travel to and attend hearing on        0.65     $350.00     $227.50
                       motion to extend plan confirmation deadline.

Service   09/18/2019   Plan | Confirmation: Draft ballot tally; prepare exhibits   1.40     $350.00     $490.00
                       for confirmation hearing; 1129(b) analysis for Navista;
                       and revise confirmation order.

Service   09/19/2019   Plan | Confirmation: Travel to and attend confirmation      1.40     $350.00     $490.00
                       hearing.

Service   09/19/2019   Plan | Confirmation: Revise and upload confirmation         0.20     $350.00      $70.00
                       order.


                                                                                          Total       $11,681.52




                                                   Page 4 of 5

                                        EXHIBIT "A"
  Case 18-42287          Doc 71       Filed 10/24/19 Entered 10/24/19 15:33:40 Desc Main
                                      Document      Page 16 of 18        Invoice # 545 - 09/26/2019




Detailed Statement of Account

 Current Invoice

    Invoice Number              Due On        Amount Due          Payments Received        Balance Due

 545                           09/26/2019          $11,681.52                      $0.00     $11,681.52

                                                                    Outstanding Balance      $11,681.52

                                                                         Amount in Trust      $3,396.25

                                                                Total Amount Outstanding      $8,285.27




Please make all amounts payable to: DeMarco Mitchell, PLLC

Payment is due upon receipt.




                                                 Page 5 of 5

                                            EXHIBIT "A"
                  Case 18-42287        Doc 71     Filed 10/24/19            Entered 10/24/19 15:33:40     Desc Main
Label Matrix for local noticing                 LisaDocument
                                                     Anderson        Page 17 of 18             Attorney General of Texas
0540-4                                          3113 McBee Dr.                                 Bankruptcy Reporting Contact
Case 18-42287                                   Plano, TX 75025-3621                           OAG/CSD/Mail Code 38
Eastern District of Texas                                                                      P.O. Box 12017
Sherman                                                                                        Austin, TX 78711-2017
Thu Oct 24 13:25:40 CDT 2019
Attorney General of Texas                       COLLIN COUNTY TAX ASSESSOR/COLLECTOR           Chase
Taxation Division - Bankruptcy                  Abernathy, Roeder, Boyd & Hullett, P.C.        PO Box 15298
Box 12548 Capitol Station                       1700 Redbud Blvd., Suite 300                   Wilmington, DE 19850-5298
Austin, TX 78711-2548                           McKinney, TX. 75069-3276


Collin County Tax Assessor/Collector            Comptroller of Public Accounts                 Robert T. DeMarco
C/O Abernathy et al                             C/O Office of the Attorney General             DeMarco-Mitchell, PLLC
1700 N. Redbud Blvd., 300                       Bankruptcy - Collections Division MC-008       1255 West 15th St., 805
McKinney, TX 75069-3276                         PO Box 12548                                   Plano, TX 75075-7225
                                                Austin TX 78711-2548

Fabric Fanatics, Inc.                           Frontier Communications                        (p)FRONTIER COMMUNICATIONS
910 W. Parker Road, Suite 325                   PO Box 5166                                    BANKRUPTCY DEPT
Plano, TX 75075-2385                            Tampa, FL 33675-5166                           19 JOHN STREET
                                                                                               MIDDLETOWN NY 10940-4918


Haggard Enterprises                             Haggard Enterprises Limited, LTD               Haggard Enterprises Limited, Ltd.
800 Central Pkwy. E., Ste. 100                  c/o Robert A. Miller                           Robert A. Miller, Prager & Miller, PC
Plano, TX 75074-5578                            Prager & Miller P.C.                           14911 Quorum Dr., Suite 320
                                                14911 Quorum Dr. Suite 320                     Dallas, TX 75254-1482
                                                Dallas Texas 75254-1482

Courtney Hull                                   Internal Revenue Service -                     Kabbage-Celtic Bank
Office of the Attorney General                  Centralized Insolvency Operations              PO Box 77081
300 West 15th Street                            PO Box 7346                                    Atlanta, GA 30357-1081
Austin, TX 78701-1649                           Philadelphia, PA 19101-7346


Kenneth L. Maun                                 Lendr, LLC                                     Lendr.online, LLC
Tax Assessor Collector Collin County            Ryan Flynn                                     153 West Ohio Street
PO Box 8046                                     153 W. Ohio St., 5th Floor                     5th Floor
McKinney, TX 75070-8046                         Chicago, IL 60654-4755                         Chicago, IL 60654-4785


Leslie Dean Anderson                            Lift Fund SBA Loan                             Merchant Source, Inc.
3113 McBee Dr.                                  2007 W Martin St.                              153 West Ohio Street
Plano, TX 75025-3621                            San Antonio, TX 78207-2630                     5th Floor
                                                                                               Chicago, IL 60654-4785


Robert A. Miller                                Navitas Lease Copr.                            Navitas Lease Corp
Prager & Miller, P.C.                           PO Box 3491                                    PO Box 3491
14911 Quorum Dr. Suite 320                      Ponte Vedra Beach, FL 32004-3491               Ponte Vedra Beach, FL 32004-3491
Dallas, TX 75254-1482


Timothy W. O’Neal                               SEC                                            Texas Comptroller of Public Accounts
Office of the U.S. Trustee                      100 F Street, NE                               Courtney J. Hull
110 N. College Ave.                             Washington, DC 20549-2001                      c/o Sherri K. Simpson, Paralegal
Suite 300                                                                                      P.O. Box 12548
Tyler, TX 75702-7231                                                                           Austin, TX 78711-2548
                  Case 18-42287           Doc 71       Filed 10/24/19         Entered 10/24/19 15:33:40              Desc Main
Texas Comptroller of Public Accounts                 Texas Workforce Commission
                                                        Document            Page 18 of 18                 U.S. Attorney General
Office of the Attorney General                       TEC Building Tax Dept.                               Department of Justice
Bankruptcy Collections Div.                          101 E. 15th Street                                   Main Justice Building
P.O. Box 12548, MC-008                               Austin, TX 78778-0001                                10th & Constitution Ave., NW
Austin, TX 78711-2548                                                                                     Washington, DC 20530-0001

US Trustee                                           United States Attorney                               United States Trustee
Office of the U.S. Trustee                           110 North College Ave., Ste. 700                     110 North College Ave., Ste. 300
110 N. College Ave.                                  Tyler, TX 75702-0204                                 Tyler, TX 75702-7231
Suite 300
Tyler, TX 75702-7231

John M. Vardeman
UST Office
110 N. College St., Suite 300
Tyler, TX 75702-7231




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Frontier Communications
Bankruptcy Dept
19 John St
Middletown, NY 10940




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Chase                                             (d)Frontier Communications                           (d)Haggard Enterprises Limited, LTD\
PO Box 15298                                         PO BOx 5166                                          c/o Robert A. Miller
Wilmington, DE 19850-5298                            Tampa, FL 33675-5166                                 Prager & Miller P.C.
                                                                                                          14911 Quorum Dr. Suite 320
                                                                                                          Dallas Texas 75254-1482

(d)Kabbage-Celtic Bank                               (d)Lendr.online, LLC                                 (d)Lisa Anderson
PO Box 77081                                         153 West Ohio Street                                 3113 McBee Dr.
Atlanta, GA 30357-1081                               5th Floor                                            Plano, TX 75025-3621
                                                     Chicago, IL 60654-4785


End of Label Matrix
Mailable recipients      36
Bypassed recipients       6
Total                    42
